The majority opinion correctly holds there was no contract between the owner of the land involved and the State Game and Fish Department. This question having been determined, the case is bottomed fundamentally upon the power of the state, through the Legislature and the State Game and Fish Department, by the exercise of the police power, to determine and fix a spawning season applicable to a land-locked lake and prevent fishing on such privately owned lake entirely surrounded by land of the owner and having no inlet or outlet through which such lake might be stocked or supplied with fish from public streams or sources.
The police power of the state does not extend to such a situation. As disclosed by the undisputed facts of the case, the act under consideration has no application to the lake in question. There being no such police power as here attempted to be exercised, our discussion of the issues regarding the retroactive and prospective nature of the act is obiter dictum. *Page 473